FILED
                                                                                 January 12, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re H.C. and J.C.

No. 21-0411 (Webster County 2020-JA-50 and 2020-JA-51)



                               MEMORANDUM DECISION


        Petitioner Mother S.C., by counsel Howard J. Blyler, appeals the Circuit Court of Webster
County’s April 21, 2021, order terminating her parental rights to H.C. and J.C.1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey and James
Wegman, filed a response in support of the circuit court’s order. The guardian ad litem, Mary
Elizabeth Snead (“guardian”), filed a response on behalf of the children also in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in terminating her
parental rights without granting her an improvement period and without imposing a less-restrictive
dispositional alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In October of 2020, the DHHR filed an abuse and neglect petition against the parents
alleging that they mentally and physically abused then thirteen-year-old H.C. and eleven-year-old
J.C. and failed to protect H.C. from sexual abuse by a relative. According to the DHHR, the parents
engaged in excessive corporal punishment, such as pouring salt in the children’s eyes and spanking
them to the point of drawing blood. Petitioner also allegedly locked the children in their bedrooms
or out of the house as punishment. The DHHR further maintained educational neglect of the
children and that the parents engaged in domestic violence and marijuana use in the presence of
the children. The petition noted that the children were adopted by petitioner and her husband after

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).



                                                  1
suffering abuse and neglect from their biological parents in a prior case. It also noted that neither
child wanted to be placed with any of the parents’ relatives. Thereafter, petitioner waived the
preliminary hearing, and although the circuit court ordered supervised visitations, the children
refused to visit with the parents. That same month, petitioner filed a motion for an improvement
period.

        The circuit court held a contested adjudicatory hearing in December of 2020, and the
DHHR presented the testimony of several witnesses. Petitioner’s mother (“grandmother”) testified
that H.C. walked several miles to the grandmother’s home because she was scared of petitioner
and that at another visit, J.C. showed her severe bruising on his buttocks. J.C. told the grandmother
that petitioner caused the bruising by beating him with a paddle. The grandmother testified that
J.C. was scared of petitioner and knew petitioner would be angry that the grandmother saw the
bruising. Next, a Child Protective Services (“CPS”) worker testified that both children reported
the parents’ marijuana use in their presence and observed drug paraphernalia in the home. A second
worker testified that H.C. reported being locked in her room for thirty days without a bed and was
only allowed to come out to eat and use the bathroom. H.C. reported another time when she was
locked in her room for three days and only given water to drink. H.C. stated that she was forced to
urinate in a bottle. This worker also stated that H.C. described sexual abuse by petitioner’s father
(“grandfather”) and that petitioner was aware of the abuse. This worker testified that when she
interviewed J.C., he corroborated much of the same information that was provided by H.C.

        A third CPS worker testified that she investigated the initial referral and was the first
contact with the children. Initially, petitioner did not want her to speak to the children but
eventually allowed it. H.C. was afraid to speak to the worker and stated that petitioner threatened
her if she cooperated with CPS. H.C. reported instances of abuse such as being locked outside in
her underwear one night and having to sleep in the car. She reported being spanked to the point of
bleeding and that petitioner told her she had a demon inside of her. When the worker interviewed
J.C., he also stated that petitioner told him “CPS was bad” and that he was not to talk to the worker.
He told the worker not to leave because petitioner would hurt him “real bad” when she left. He
also disclosed being spanked by petitioner and that he was embarrassed that he was illiterate. The
worker stated that when she interviewed petitioner, petitioner admitted she had failed to home
school the children recently and had not acquired the “books and stuff.” Petitioner denied all of
H.C.’s claims but admitted to some allegations of domestic abuse with the father. The worker
explained that she interviewed the father last, and he admitted that petitioner could be “excessive
when she spanks” and confirmed that petitioner locked H.C. outside in her underwear. The father
further admitted to arguments with petitioner and damaging a door during an altercation. The
worker stated that after all of the interviews, she determined the children were not safe in the home
and that removal was necessary. While removing the children, the worker testified that petitioner
told her not to place H.C. with petitioner’s parents because the grandfather had been molesting
H.C.

        A child forensic interviewer testified regarding her interviews with H.C. and J.C. She stated
that J.C. disclosed cruel and strange punishments such petitioner pouring salt in their eyes and
petitioner forcing the siblings to poke forks into each other’s ears. J.C. confirmed that the parents
engaged in domestic violence and would blow marijuana smoke into his face. He also reported
being locked in his room for days and being forced to use a bottle to urinate, which corroborated



                                                  2
H.C.’s statements of being locked in her room. During H.C.’s interview, she confirmed J.C.’s
disclosures and stated that petitioner was “the judge and delivered the sentence” when she grabbed
the saltshaker and poured it into the children’s eyes. H.C. also reported that petitioner forced her
to eat rotten brussels sprouts out of a trash bin. H.C.’s disclosures were also consistent with what
the CPS workers testified to regarding her being locked in her room, her molestation by the
grandfather, and the educational neglect. H.C. stated that the “whole family knew” about the
molestation because the mother told everyone.

       Finally, a state trooper testified regarding the allegations of the grandfather’s molestation
of H.C. He stated that petitioner admitted that she was aware of the sexual molestation and had
known about it for “years.” In fact, the trooper stated that the grandfather admitted to the
molestation to another trooper investigating the crime. Nevertheless, petitioner failed to file
criminal charges or report the sexual abuse and continued to allow H.C. to stay with the
grandfather. It was not until near the children’s removal that petitioner addressed the issue and
cooperated with law enforcement. Neither parent testified. After the close of evidence, the circuit
court found clear and convincing evidence that the children were abused and neglected and
adjudicated the parents as abusing parents.

         Prior to the final dispositional hearing, the guardian filed her report detailing the children’s
welfare. The report stated that J.C. suffered so much trauma that he was hospitalized for suicidal
and homicidal ideations in December of 2020, but was released to a specialized foster home in
January of 2021. Due to J.C.’s violent outbursts, the children were separated, but exercised sibling
visitation. H.C. was placed in another foster home and had bonded with another girl in the home.
Both children were diagnosed with various mental health issues related to the trauma suffered
while in the parents’ care. Additionally, both children had been severely educationally neglected
and had reading and math levels far below the requirements for their ages.

        The circuit court held a dispositional hearing over the course of two days in April of 2021.
The DHHR presented the testimony of several witnesses, including the DHHR worker, service
providers, and a state trooper, among others. Testimony established that petitioner failed to
complete parenting education classes, as she missed five of the fifteen classes and was late for one.
The provider opined that the parents made no progress as they maintained that they had done
nothing wrong and believed that their discipline was appropriate. Petitioner also blamed H.C. for
the allegations and claimed the children were being manipulated by the DHHR resulting in the
case being unfair. Testimony also established that the parents failed to fully cooperate with the
CPS workers and were “hard to get a hold of.” The parents also failed to follow drug screening
protocol and petitioner continued to blame H.C. for the case, stating that H.C. was the “instigator”
of it all. Petitioner also told the CPS worker that she believed the worker “brainwashed” the
children. The worker stated that the children expressed their wishes in favor of the termination of
the parents’ parental rights.

       The father testified and denied all wrongdoing and the allegations in the petition. He
admitted to having arguments with petitioner and explained that the salt water in the children’s
eyes was a home treatment for pink eye. Petitioner testified and likewise denied all allegations but
conceded that she spanked and paddled the children. She also confirmed that she had locked the
children in their rooms as punishment for three days but denied that they had to relieve themselves



                                                   3
in bottles or buckets. Petitioner admitted to seeing unusual behavior between H.C. and the
grandfather in 2015 and when she spoke to H.C. about it, H.C. disclosed sexual abuse. Petitioner
stated that she reported this information to the father but ultimately, they did not believe H.C. and
thought she was “deflecting.” Despite this, petitioner did not report the abuse to anyone, contact
the police, nor take any action to protect H.C. from the grandfather’s sexual abuse until October
of 2020.

         At the close of evidence, the court found that that parents denied domestic violence in the
home while also admitting to acts that would constitute domestic violence. The court made special
note that petitioner knew of H.C.’s sexual abuse since 2015, yet did nothing to protect the child
from further abuse. The court concluded that neither parent accepted “any responsibility in this
matter and has continued to minimize their conduct and blame each other and the children.” The
circuit court denied petitioner’s request for an improvement period, finding that she failed to show
that she was likely to improve and that there were no services that could correct these
circumstances of abuse and neglect. Ultimately, the circuit court found that there was no reasonable
likelihood that the conditions of abuse and neglect could be corrected in the future. Accordingly,
the circuit court terminated petitioner’s parental rights. Petitioner appeals the April 21, 2021,
dispositional order.2

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period. In support, petitioner contends that the CPS
worker testified at the dispositional hearing that she had complied with all of the DHHR’s services
as she submitted to drug screens, attended counseling, and completed some parenting education
classes. Although petitioner concedes that she did not fully admit to all allegations contained in
the petition, petitioner admitted to some. Petitioner avers that she did not admit to allegations that


       2
         The father’s parental rights were also terminated below. The permanency plan for J.C. is
adoption by a foster family. The permanency plan for H.C. is permanent guardianship with another
foster family.


                                                  4
did not take place. As petitioner testified that she would comply with the terms and conditions of
an improvement period, petitioner claims that there was no question that she was capable of fully
complying with an improvement period.3

       West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a
post-adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” “This Court
has explained that ‘an improvement period in the context of abuse and neglect proceedings is
viewed as an opportunity for the . . . parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (citation omitted). Finally, the circuit court has discretion
to deny an improvement period when no improvement is likely. In re Tonjia M., 212 W. Va. 443,
448, 573 S.E.2d 354, 359 (2002).

       Most importantly, we have explained that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable and in making
       an improvement period an exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). While
petitioner may have complied with some of the DHHR’s services, the record clearly shows that
petitioner failed to acknowledge the most basic allegations of abuse. Despite evidence that the
grandmother witnessed severe bruising on J.C.’s buttocks and H.C.’s consistent disclosures that
she had been paddled and spanked to the point of bleeding, petitioner continued to believe that her
spanking and paddling of the children was not excessive or inappropriate in anyway. Further,
evidence showed that petitioner locked H.C. outside in her underwear, yet petitioner found no
problem with this punishment. Additionally, petitioner admitted to leaving the children locked in
their bedrooms for at least three days. Shockingly, petitioner admitted that she had known of H.C.’s
disclosure of sexual abuse by the grandfather since 2015 and did nothing to protect the child until
October of 2020, and thus exposed the child to years of potential further abuse. The circuit court
took into account the discrepancies between the parents’ testimonies and the consistencies between
the disclosures of the children during interviews and to CPS workers and found the parents’


       3
         Petitioner briefly mentions that the circuit court failed to consider the testimony of the
parents’ older daughter. However, petitioner fails to explain this argument or otherwise show how
the circuit court erred. As such, this issue is inadequately briefed for appeal, both in terms of
complying with this Court’s rules and in terms of attempting to establish an alleged error by the
circuit court. Specifically, petitioner fails to cite to a single legal authority that would entitle her
to relief in this regard, which is in violation of Rule 10(c)(7) of the West Virginia Rules of
Appellate Procedure. As this Court has held, “[a] skeletal ‘argument,’ really nothing more than an
assertion, does not preserve a claim . . . . Judges are not like pigs, hunting for truffles buried in
briefs.” State v. Kaufman, 227 W. Va. 537, 555 n.39, 711 S.E.2d 607, 625 n.39 (2011) (citation
omitted).


                                                   5
testimony and explanations incredible. As this Court has long held, “[a] reviewing court cannot
assess witness credibility through a record. The trier of fact is uniquely situated to make such
determinations and this Court is not in a position to, and will not, second guess such
determinations.” Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997).

        Indeed, even without considering the specific details or other facts that petitioner disputes,
the above instances are those to which petitioner admitted to and these instances alone show that
petitioner knowingly inflicted emotional and physical abuse upon the children. Regardless,
consistent with this Court’s prior holdings, petitioner’s failure to acknowledge the conditions of
abuse and neglect, and especially the extent thereof, render those conditions untreatable, and,
therefore, any improvement period would have been an “an exercise in futility at the child[ren]’s
expense.” Timber M., 231 W. Va. at 55, 743 S.E.2d at 363. Accordingly, we find no error in the
circuit court’s denial of petitioner’s improvement period.

        Finally, we find no error in the circuit court’s termination of petitioner’s parental rights.
West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental rights
upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected in the near future” and that termination is necessary for the children’s
welfare. West Virginia Code § 49-4-604(d)(5) provides that a circuit court may determine that
there is no reasonable likelihood that the conditions of neglect or abuse can be substantially
corrected when

       [t]he abusing parent or parents have repeatedly or seriously injured the child
       physically or emotionally, or have sexually abused or sexually exploited the child,
       and the degree of family stress and the potential for further abuse and neglect are
       so great as to preclude the use of resources to mitigate or resolve family problems,
       or assist the abusing parent or parents in fulfilling their responsibilities to the child.

Here, the record clearly shows that both children have disclosed extensive emotional and physical
abuse by petitioner over the course of several years. Both children refused visits with the parents
and both stated that they wished to never have contact with them again. The children disclosed
various forms of abuse, including embarrassing and cruel punishments such as being locked out
of the house in only their underwear, relieving themselves in bottles while being locked in rooms,
and being spanked and paddled to the point of bruising and bleeding. Evidence presented at the
dispositional hearing showed that the parents admitted to constant arguments and fights and
petitioner specifically blamed H.C. for the child abuse and neglect proceedings, calling her an
“instigator.” Notably, petitioner admitted that she did not believe H.C. about her disclosure of
sexual abuse and chose to believe that the child was “deflecting” to avoid other punishments.
Moreover, the guardian’s report indicated that both children suffered such egregious abuse that
they had to be placed in separate placements, receive therapy, and given extra schooling for the
severe educational neglect. Given these issues, it is apparent that “the degree of family stress and
the potential for further abuse and neglect are so great as to preclude the use of resources to mitigate
or resolve family problems, or assist the abusing parent or parents in fulfilling their responsibilities
to the child[ren].” Id. Accordingly, we find that ample evidence supported the circuit court’s
finding that there was no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected in the near future.



                                                   6
        Insomuch as petitioner argues that she was entitled to a less-drastic dispositional
alternative, we have held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Based on the evidence set forth
above, we find no error in the circuit court’s termination of petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its April
21, 2021, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: January 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                                  7